Citation Nr: 1751981	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  05-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a neck disorder.

3. Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2002 and August 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case now resides with the Honolulu RO.
 
In May 2009, the Veteran testified at a travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was offered a replacement hearing before another Veterans Law Judge in June 2012, which he accepted.  In September 2012, the Veteran testified at a travel Board hearing before the undersigned.  Both the May 2009 and September 2012 hearing transcripts are of record. 

The Board previously remanded these claims in August 2010, July 2012, and January 2013 for additional development.  For reasons set forth below, the Board finds that there has not been substantial compliance with one of the January 2013 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also remanded by the Board in January 2013 was the issue of entitlement to service connection for a headache disorder.  In an April 2017 rating decision, however, service connection for a headache disorder was granted.  This represents a full grant of the benefits sought, and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In its January 2013 remand, the Board instructed the AOJ to make a second request to the West Los Angeles VA Medical Center (VAMC) for any available treatment records prior to May 1995.  All efforts to obtain these records were to be documented, to include a formal finding of unavailability if a search yielded no results.  The record reflects that the AOJ has not fully complied with this remand directive.  Therefore, although further delay is regrettable, another remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

While the record reflects that, pursuant to the Board's January 2013 remand, the AOJ requested a search for outstanding West Los Angeles VAMC treatment records, it appears that a request was solely made for records between the 1970s and 1980s, rather than records prior to 1995, per remand directives.  In a November 2016 Report of General Information Memorandum, the AOJ indicated that relevant medical records at the West Los Angeles VAMC from January 1, 1970 to September 9, 1982 do not exist.  There is no indication on record, however, that a search for VA treatment records from 1982 to 1995 yielded negative results.  It is even suggested in the May 2017 supplemental statement of the case that the Veteran's claims file contains West Los Angeles VAMC treatment records from September 10, 1982 through October 2016.  The Board notes that VA treatment records from 1982 to 1995 are not found in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  On remand, the AOJ should attempt to obtain VA treatment records from 1982 to 1995 or indicate in the Veteran's claims file that such a search yielded negative results.

Additionally, the evidence of record includes numerous indications from the Veteran that he received or currently receives treatment for his back and neck disorders from private physicians, to include Dr. T. H., Dr. B. L., Dr. S. R., Dr. L. P., and Dr. V. N. These private treatment records are not found in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  These records appear relevant to the Veteran's claims because they may include further information pertaining to the Veteran's history of symptoms and treatment for his back and neck disorders over a period of over forty years.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The Board notes that the Veteran's claim for an acquired psychiatric disorder is inextricably intertwined with the foregoing issues, and so disposition of the issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all private treatment records from the Veteran not already associated with the file, to include treatment records Dr. T. H., Dr. B. L., Dr. S. R., Dr. L. P., and Dr. V. N.  Copies of any outstanding private treatment records should be added to the Veteran's electronic claims file.

2. Obtain all outstanding VA treatment records from the West Los Angeles VAMC, to include the period of 1982 to 1995.  All efforts to obtain these records should be documented, and if the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

3. Thereafter, if and only if additional VA treatment records and/or private treatment records are obtained, send the Veteran's claims file to an appropriate medical professional to determine the nature and etiology of any diagnosed neck disorder and back disorder.  The Veteran's electronic claims file must be made accessible to the designated professional for review.  The examiner must provide a rationale for all opinions provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed neck disorder is etiologically related to the Veteran's active service.

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed back disorder is etiologically related to the Veteran's active service.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

4. Thereafter, readjudicate the issues on appeal, to include the issue of entitlement to service connection for an acquired psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




